                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

    DRELIJAH J. MUHAMMAD, a/k/a                 )
    MARCUS ORLANDO TATE, a/k/a                  )
    MARCUS ORLANDO TAITE, a/k/a                 )
    DR. ELIJAH JOSHUA MUHAMMAD, II,             )
    # 180664,1                                  )
                                                )
           Plaintiff,                           )
                                                )
    vs.                                         )   CIVIL ACTION NO. 1:18-cv-501-TFM-B
                                                )
    RANCE REEHL COLDWELL BANK                   )
    REAL ESTATE, et al.,                        )
                                                )
           Defendants.                          )

                                         JUDGMENT

          In accordance with the prior proceedings, opinions, and orders of the Court, it is

ORDERED, ADJUDGED, and DECREED that this action is hereby DISMISSED without

prejudice.

          The Clerk of Court is DIRECTED to enter this document on the civil docket as a Final

Judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

          DONE and ORDERED this the 8th day of March 2019.

                                                    /s/Terry F. Moorer
                                                    TERRY F. MOORER
                                                    UNITED STATES DISTRICT JUDGE




1
 The Alabama Department of Corrections’ website lists these aliases and others for Marcus Taite,
AIS # 180664.

                                           Page 1 of 1
